ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING
The opinion filed September 14, 2001 [266 F.3d 993], is amended as follows:
At slip op. 13284, line 14 [266 F.3d at 1010], insert footnote number 9 after “... opinion.”
9 Because the district court’s grant of summary judgment on Jinro’s fraud claim expressly assumed that Jinro’s “claims all rest on proof that the parties intended to be bound by the JPA,” that judgment is reversed as well.
With this amendment, Appellant’s petition for rehearing is DENIED.